[Cite as Gibson v. State Hwy. Patrol, 2010-Ohio-3642.]



                                       Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




STEPHEN D. GIBSON

       Plaintiff

       v.

STATE HIGHWAY PATROL

       Defendant

        Case No. 2010-01662-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)         Plaintiff, Stephen D. Gibson, filed this complaint against defendant,
Ohio State Highway Patrol (OSHP), alleging that the negligent act of OSHP personnel
caused damage to the tires on his 2003 GMC Envoy on January 3, 2010. Plaintiff
seeks damages in the amount of $682.90. The $25.00 filing fee was paid and plaintiff
requested reimbursement of that cost along with his damage claim.
        {¶ 2} 2)         Defendant filed an investigation report admitting liability for
plaintiff’s loss and acknowledging the damage amount claimed.
        {¶ 3} 3)         On March 1, 2010, plaintiff submitted a response expressing his
agreement with the investigation report.
                                           CONCLUSIONS OF LAW
        {¶ 4} 1)         Negligence on the part of defendant has been established.
Johnson v. State Highway Patrol (2002), 2001-12347-AD; Zapf v. Highway Patrol, Ct. of
Cl. No. 2006-07511-AD, 2007-Ohio-3104; Landman v. Ohio State Highway Patrol, Ct. of
Cl. No. 2007-01801-AD, 2007-Ohio-2414; Hutchison v. State Highway Patrol, Ct. of Cl.
No. 2008-06318-AD, 2008-Ohio-5627; Kovacik v. Ohio State Hwy. Patrol, Ct. of Cl. No.
2008-09619-AD, 2009-Ohio-1592.
      {¶ 5} 2)     Plaintiff has suffered damages in the amount of $682.90, plus the
$25.00 filing fee which may be reimbursed as compensable costs pursuant to R.C.
2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.


                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




STEPHEN D. GIBSON

      Plaintiff

      v.

STATE HIGHWAY PATROL

      Defendant

      Case No. 2010-01662-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE
DETERMINATION



      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $707.90, which includes the filing fee. Court costs are
assessed against defendant.
                               MILES C. DURFEY
                               Clerk

Entry cc:

Stephen D. Gibson              Colonel David Dicken
542 W. Main Street             Ohio State Highway Patrol
Deshler, Ohio 43516            P.O. Box 182074
                               Columbus, Ohio 43218-2074
RDK/laa
2/26
Filed 3/25/10
Sent to S.C. reporter 8/6/10